Exhibit LIQUIDATING TRUST AGREEMENT Dated as of March 16, 2009 by and between ICON CASH INCOME FUND EIGHT A L.P. individually as Grantor and ICON CAPITAL CORP. as Managing Trustee and NRAI SERVICES, LLC as Resident Trustee TABLE OF CONTENTS LIQUIDATING TRUST AGREEMENT 4 RECITALS 4 ARTICLE I:NAME AND DEFINITIONS 5 1.1 Name 5 1.2 Certain Terms Defined 5 ARTICLE II:NATURE OF TRANSFER 6 2.1 Purpose of Trust 6 2.2 Prohibited Activities 7 2.3 No Reversion to the Partnership 7 2.4 Payment of Liabilities 7 2.5 Bill of Sale, Assignment, Acceptance and Assumption Agreement; Instruments ofFurther Assurance 7 2.6 Incidents of Ownership 7 2.7 Notice to Unlocated Holders of Partnership Units 7 ARTICLE III:BENEFICIARIES 8 3.1 Beneficial Interests 8 3.2 Rights of Beneficiaries 8 3.3 No Transfer of Interests of Beneficiaries 9 3.4 Managing Trustee as Beneficiary 9 ARTICLE IV:DURATION AND TERMINATION OF TRUST 9 4.1 Duration 9 4.2 Other Obligations of the Managing Trustee upon Termination 9 ARTICLE V:ADMINISTRATION OF TRUST ASSETS 10 5.1 Sale of Trust Assets 10 5.2 Transactions with Related Persons 10 5.3 Payment of Claims, Expenses and Liabilities 10 5.4 Interim Distributions 10 5.5 Final Distribution 10 5.6 Reports to Beneficiaries and Others 11 5.7 Federal Income Tax Information 11 5.8 Employment of Manager 11 ARTICLE VI:POWERS OF AND LIMITATIONS ON THE MANAGING TRUSTEE 12 6.1 Limitations on the Managing Trustee 12 6.2 Specific Powers of the Managing Trustee 12 ARTICLE VII:RESIDENT TRUSTEE 14 7.1 Generally 14 7.2 Fees and Indemnity 16 7.3 Insurance 16 7.4 Miscellaneous 16 ARTICLE VIII:CONCERNING THE MANAGING TRUSTEE, EMPLOYEES AND AGENTS 17 8.1 Generally 17 8.2 Reliance by Managing Trustee 18 8.3 Limitation on Liability to Third Persons 19 8.4 Recitals 19 8.5 Indemnification 19 8.6 Rights of Managing Trustees, Employees, Independent Contractors and Agents to Own Trust Units or Other Property and to Engage in Other Business 20 ARTICLE IX:PROTECTION OF PERSONS DEALING WITH THE MANAGING TRUSTEE 20 9.1 Reliance on Statements by the Managing Trustee 20 2 ARTICLE X:REIMBURSEMENT TO THE MANAGING TRUSTEE 21 10.1 Expenses 21 ARTICLE XI:THE MANAGING TRUSTEE AND SUCCESSOR MANAGING TRUSTEE 21 11.1 Number and Qualification of Managing Trustees 21 11.2 Resignation and Removal 21 11.3 Appointment of Successor 22 11.4 Acceptance of Appointment by Successor Managing Trustee 22 11.5 Bonds 22 ARTICLE XII:CONCERNING THE BENEFICIARIES 22 12.1 Evidence of Action by Beneficiaries 22 12.2 Limitation on Suits by Beneficiaries 22 12.3 Requirement of Undertaking 22 ARTICLE XIII:MEETING OF BENEFICIARIES 23 13.1 Purpose of Meetings 23 13.2 Meeting Called by Managing Trustee 23 13.3 Meeting Called on Request of Beneficiaries 23 13.4 Persons Entitled to Vote at Meeting of Beneficiaries 23 13.5 Quorum 23 13.6 Adjournment of Meeting 23 13.7 Conduct of Meeting 23 ARTICLE XIV:AMENDMENTS 24 14.1 Consent of Beneficiaries 24 14.2 Effect of Amendment 24 14.3 Managing Trustee’s Declining to Execute Documents 24 ARTICLE XV:MISCELLANEOUS PROVISIONS 24 15.1 Filing Documents 24 15.2 Intention of Parties to Establish Trust 24 15.3 Beneficiaries Have No Rights or Privileges as Holders of Partnership Units 24 15.4 Laws as to Construction 25 15.5 Severability 25 15.6 Notices 25 15.7 Counterparts. 25 EXHIBIT A:Bill of Sale, Assignment, Acceptance and Assumption Agreement. 27 3 LIQUIDATING TRUST AGREEMENT This LIQUIDATING TRUST AGREEMENT (this “Agreement”), dated as of March 16, 2009 (the “Effective Date”), by and between ICON Income Fund Eight A L.P., a Delaware limited partnership, as Grantor (the “Partnership”), ICON Capital Corp., a Delawarecorporation, as Managing Trustee (the “Managing Trustee”), and NRAI Services, LLC, a Delaware limited liability company, as Resident Trustee (the “Resident Trustee” and, with the Managing Trustee, the “Trustees”). RECITALS: WHEREAS, the Partnership was organized for the objectives and purposes of owning and leasing, and otherwise dealing with equipment and other personal property; and WHEREAS, ICON Capital Corp., a Delaware corporation (the “General Partner”) filed a Certificate of Cancellation with Secretary of State of the State of Delaware pursuant to the terms of its Amended and Restated Agreement of Limited Partnership dated as of February 9, 2000(the “Partnership Agreement”); and WHEREAS, as of the date hereof, substantially all of the assets of the Partnership have been sold or otherwise disposed of; and WHEREAS, the General Partner believes it to be in the best interest of the Partnership to complete the liquidation of the Partnership by transferring all remaining assets of the Partnership (the “Retained Assets”) to a liquidating trust (the “Liquidating Trust” or “Trust”) with ICON Capital Corp. serving as its initial Managing Trustee, including cash reserves set aside for the contingent and existing obligations of the Partnership and the Liquidating Trust (the “Cash Reserves”); and WHEREAS, the Managing Trustee shall administer the Liquidating Trust pursuant to the terms of this Agreement and, upon satisfaction of all liabilities and obligations of the Partnership and the Liquidating Trust, the Managing Trustee shall distribute the residue of the proceeds of the liquidation of the assets of the Partnership in accordance with the terms hereof. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Partnership hereby agrees to grant, release, assign, convey and deliver unto the Managing Trustee for the benefit of the Beneficiaries (as hereinafter defined), all of the right, title and interest of the Partnership in and to the Retained Assets and Cash Reserves for the uses and purposes stated herein on the Effective Date, subject to the terms and provisions set out below, and the Managing Trustee hereby agrees to accept such Retained Assets and Cash Reserves and such Trust, subject to the following terms and provisions: ARTICLE I NAME AND DEFINITIONS 1.1 Name. This Trust shall be known as the ICON Income Fund Eight A L.P. Liquidating Trust. 1.2 Certain Terms Defined.
